Fourth Court of Appeals
                                San Antonio, Texas
                                   November 30, 2018

                                   No. 04-18-00406-CR

                                Ryan Monroe JACKSON,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 17-1657-CR-B
                         Honorable Gary L. Steel, Judge Presiding


                                     ORDER
     Appellant’s second motion for extension of time to file his brief is GRANTED. We
ORDER appellant to file his brief on or before December 21, 2018. NO FURTHER
EXTENSIONS WILL BE GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court